                                          Case 5:20-cv-06107-LHK Document 19 Filed 11/25/20 Page 1 of 2




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8                                  UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11
                                  12     RICARDO M. PRADO,                                    Case No. 20-CV-06107-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                            CASE MANAGEMENT ORDER
                                  14             v.

                                  15     USCB, INC.,
                                  16                    Defendant.

                                  17
                                              On November 24, 2020, the parties filed a Joint Case Management Statement. ECF No. 18.
                                  18   The Court continues the December 2, 2020 Case Management Conference to February 24, 2021 at
                                  19   2:00 p.m. The parties shall file their joint case management statement by February 17, 2021.

                                  20          The parties state that they have agreed to engage in a settlement conference before a
                                       United States Magistrate Judge. ECF No. 18. The Court refers the parties to a settlement
                                  21   conference with United States Magistrate Judge Susan van Keulen with a completion deadline of
                                       March 1, 2021. The parties shall file a stipulation of dismissal or a joint settlement status report by
                                  22   March 8, 2021.
                                  23
                                              The Court sets the following case schedule:
                                  24
                                         Scheduled Event                                            Date
                                  25
                                         Last Day to Amend Pleadings/Add Parties                    December 22, 2020
                                  26
                                         Further Case Management Conference                         February 24, 2021 at 2:00 p.m.
                                  27
                                                                                          1
                                  28
                                       Case No. 20-CV-06107-LHK
                                       CASE MANAGEMENT ORDER
                                          Case 5:20-cv-06107-LHK Document 19 Filed 11/25/20 Page 2 of 2




                                         Magistrate Judge Settlement Conference Deadline        March 1, 2021
                                   1
                                         Deadline to File Stipulation of Dismissal or Joint     March 8, 2021
                                   2     Settlement Status Report
                                   3     Opening Expert Reports                                 May 17, 2021

                                   4     Rebuttal Expert Reports                                June 7, 2021
                                         Close of Fact and Expert Discovery                     June 28, 2021
                                   5
                                         Last Day to File Dispositive Motions                   July 19, 2021
                                   6     (one per side in the entire case)
                                   7     Hearing on Dispositive Motions                         September 2, 2021 at 1:30 p.m.

                                   8     Final Pretrial Conference                              November 4, 2021 at 1:30 p.m.
                                         Jury Trial                                             November 22, 2021 at 9:00 a.m.
                                   9
                                         Length of Trial                                        2 days
                                  10
                                  11
                                       IT IS SO ORDERED.
                                  12
Northern District of California
 United States District Court




                                  13
                                       Dated: November 25, 2020
                                  14
                                                                                       ______________________________________
                                  15                                                   LUCY H. KOH
                                                                                       United States District Judge
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                                                                        2
                                  28
                                       Case No. 20-CV-06107-LHK
                                       CASE MANAGEMENT ORDER
